DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 10, 11, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kai (5,606,346, Patented February 25, 1997).
As to claim 1, Kai discloses an apparatus, comprising: 
a calibration circuit (Kai at Fig. 28, correction circuit 52.  Kai does not expressly state a calibration circuit.  However, Examiner submits it would be obvious to a person of ordinary skill to regard correction circuit 52 as a calibration circuit based on the definition of “calibrate” or “calibration” provided in ¶ [0020] of Applicant’s Specification) to: 
determine a backlight status of a display device based on a detected difference in a noise level corresponding to the display device (Kai at col. 18, l. 34 to col. 19, l. 5 discloses “The correction circuit 52 includes, for example, a status detection portion 53 for detecting the status of the back light 59, a correction value calculating portion 54, and a correction portion 55.  The operation status of the back light 59 varies depending on the ambient temperature, the luminance adjustment volume, the contrast adjustment volume, and the like. Accordingly, the level of the back light noise is not constant.”); and 
perform an operation to calibrate a touchscreen coupleable to the display device based on the determined backlight status (Kai at col. 18, l. 34 to col. 19, l. 5 discloses “In order to eliminate such back light noise, the status detection portion 53 detects the oscillating frequency and the amplitude of the output of the inverter 60. The correction value calculating portion 54 calculates a correction value based on the oscillating frequency and the amplitude of the output of the inverter 60 obtained at the status detection portion 53. The correction value is calculated so as to correspond to the level of the back light noise.”).
As to claim 2, Kai discloses the apparatus of claim 1, wherein the calibration circuit is resident on the touchscreen (Kai at Fig. 28, correction circuit 52 including correction portion 55; MPEP 2144(IV,V, VI) respectively establish that changes in configuration, making integral or separable, and rearrangement of parts are obvious).
As to claim 4, Kai discloses the apparatus of claim 1, wherein the calibration circuit operates in… 
a second power mode while the backlight status of the display device is in a second state (Kai at col. 18, l. 34 to col. 19, l. 5 contemplates a condition where the display device is in an on state).
Kai does not expressly disclose a first power mode while the backlight status of the display device is in a first state.1
However, Examiner takes an official notice that regarding a first power mode as a condition where a display device is turned off is well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide a first power mode for the well-known purpose of preventing power consumption (and hence, preventing electricity cost) when liquid crystal display device is not in use, not being observed, or in an idle condition.
As to claim 5, Kai discloses the apparatus of claim 1, wherein the calibration circuit performs the operation to calibrate the touchscreen within a predetermined threshold time period after the backlight status is determined (Kai at col. 18, l. 34 to col. 19, l. 5.  Examiner submits that a minimum time elapsing between completing the detecting of the frequency or amplitude output of the inverter then providing that as input to calculating the correction is finite and necessarily present. Such time elapse implicates a threshold time).
As to claim 7, Kai discloses a system, comprising: 
a liquid-crystal display device (Kai at Figs. 1, 22, in particular, LCD panel 18); 
a touchscreen coupleable to the liquid-crystal display device and a calibration circuit resident on the touchscreen (Kai at Figs. 21, 22, 28 in particular, correction circuit 52.  Kai does not expressly state a calibration circuit.  However, Examiner submits it would be obvious to a person of ordinary skill to regard correction circuit 52 as a calibration circuit based on the definition of “calibrate” or “calibration” provided in ¶ [0020] of Applicant’s Specification), 
wherein the calibration circuit is to: determine that a change in a backlight status of the liquid-crystal display device has occurred (Kai at col. 18, l. 34 to col. 19, l. 5 discloses “The correction circuit 52 includes, for example, a status detection portion 53 for detecting the status of the back light 59, a correction value calculating portion 54, and a correction portion 55.  The operation status of the back light 59 varies depending on the ambient temperature, the luminance adjustment volume, the contrast adjustment volume, and the like. Accordingly, the level of the back light noise is not constant.”); and 
perform an operation to calibrate the touchscreen based on the determined change in the backlight status (Kai at col. 18, l. 34 to col. 19, l. 5 discloses “In order to eliminate such back light noise, the status detection portion 53 detects the oscillating frequency and the amplitude of the output of the inverter 60. The correction value calculating portion 54 calculates a correction value based on the oscillating frequency and the amplitude of the output of the inverter 60 obtained at the status detection portion 53. The correction value is calculated so as to correspond to the level of the back light noise.”).
As to claim 10, this claim is the system whose scope is similar to claim 4.  Therefore, this claim is rejected under the same grounds as claim 4.
As to claim 11, Kai discloses the system of claim 7, wherein the calibration circuit is to determine that the change in the backlight status of the liquid-crystal display device has occurred based on detection of a change in a noise level corresponding to the liquid-crystal display device (Kai at col. 18, l. 46 to col.19, l. 5).
As to claim 12, Kai discloses a method, comprising: 
detecting, by a calibration circuit (Kai at Fig. 28, correction circuit 52.  Kai does not expressly disclose a calibration circuit.  However, Examiner submits it would be obvious to a person of ordinary skill to regard correction circuit 52 as a calibration circuit based on the definition of “calibrate” or “calibration” provided in ¶ [0020] of Applicant’s Specification), 
a change in a noise level corresponding to a display device coupleable to the calibration circuit; determining, by the calibration circuit, that a backlight status of the display device has been altered based on the detected change in the noise level (Kai at col. 18, l. 34 to col. 19, l. 5 discloses “The correction circuit 52 includes, for example, a status detection portion 53 for detecting the status of the back light 59, a correction value calculating portion 54, and a correction portion 55.  The operation status of the back light 59 varies depending on the ambient temperature, the luminance adjustment volume, the contrast adjustment volume, and the like. Accordingly, the level of the back light noise is not constant.”); and 
performing, by the calibration circuit, an operation to calibrate a touchscreen coupleable to the display device based on the determination that the backlight status of the display device has been altered (Kai at col. 18, l. 34 to col. 19, l. 5 discloses “In order to eliminate such back light noise, the status detection portion 53 detects the oscillating frequency and the amplitude of the output of the inverter 60. The correction value calculating portion 54 calculates a correction value based on the oscillating frequency and the amplitude of the output of the inverter 60 obtained at the status detection portion 53. The correction value is calculated so as to correspond to the level of the back light noise.”).
As to claim 13, Kai discloses the method of claim 12.
Kai does not expressly disclose determining, by the calibration circuit, that the backlight status of the display device has been altered in response to the display device experiencing a power on event.
However, Examiner takes an official notice that turning on the backlight of a liquid crystal display device when the liquid crystal display device has been turned on is well-known in the art.  In view of the officially noticed facts, it would be obvious to determine that the backlight is turned on when the LCD is turned on for the well-known purpose of ensuring that an image presented on the display is viewable.
Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kai (5,606,346, Patented February 25, 1997) in view of Mori (US 20210125569 A1, Filed June 16, 2017).
As to claim 3, Kai discloses the apparatus of claim 1.
Kai does not expressly disclose that the calibration circuit is further to determine the backlight status of the display device based on a change in a power state of the display device.
However, Mori does disclose that the calibration circuit is further to determine the backlight status of the display device based on a change in a power state of the display device (Mori at ¶ [0047] discloses “As described above, in the present exemplary embodiment, the result of detecting the power consumed by the display device 100 (predetermined physical quantity), which indicates the operating state of the backlight device 9 (light emitting unit)”).
Kai discloses a base LCD device upon which the claimed invention is an improvement.  Mori discloses a comparable LCD device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kai the teachings of Mori for the predictable result of monitoring the display state of a content on a display device without installing a camera outside the display device (Mori at ¶ [0005]).
As to claim 8, Kai discloses the system of claim 7.
Kai does not expressly disclose that the calibration circuit is to determine that the change in the backlight status of the liquid-crystal display device has occurred in response to a determination that a change in a power state of the liquid-crystal display device has occurred.
However, Mori does disclose the calibration circuit is to determine that the change in the backlight status of the liquid-crystal display device has occurred in response to a determination that a change in a power state of the liquid-crystal display device has occurred (Mori at ¶ [0047] discloses “As described above, in the present exemplary embodiment, the result of detecting the power consumed by the display device 100 (predetermined physical quantity), which indicates the operating state of the backlight device 9 (light emitting unit)”).
Kai discloses a base LCD device upon which the claimed invention is an improvement.  Mori discloses a comparable LCD device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kai the teachings of Mori for the predictable result of monitoring the display state of a content on a display device without installing a camera outside the display device (Mori at ¶ [0005]).
Claims 5, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kai (5,606,346, Patented February 25, 1997) in view of Subramanian (US 20170060288 A1, Published March 2, 2017).
As to claim 5, Kai discloses the apparatus of claim 1.
Kai does not expressly disclose that the operation to calibrate the touchscreen includes performance of an operation to calibrate a base reference capacitive sensing parameter corresponding to the touchscreen.
However, Subramanian does disclose that the operation to calibrate the touchscreen includes performance of an operation to calibrate a base reference capacitive sensing parameter corresponding to the touchscreen (Subramanian at ¶ [0025] discloses “Environmental changes affect the capacitive sensing measurement. For example, temperature and humidity causes touch controller circuit components or parameters to drift, which causes the capacitive measurements to change. If a constant reference is used to detect touch input the temperature/humidity drift may result in a false touch input. In an embodiment, a baseline compensation can be included in the scan sequence to adjust the sensor node reference level (baseline) and/or noise thresholds automatically so that low frequency noise is kept below the threshold levels to avoid false touch input detection.”).
Kai discloses a base touch input device upon which the claimed invention is an improvement.  Subramanian discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kai the teachings of Subramanian for the predictable result of avoiding false touch input (Subramanian at ¶ [0025]).
As to claim 9, Kai discloses the system of claim 7.  
Kai does not expressly disclose that the calibration circuit is to perform an operation to calibrate a base reference capacitive sensing parameter corresponding to the touchscreen as part of the operation to calibrate the touchscreen.
However, Subramanian does disclose that the calibration circuit is to perform an operation to calibrate a base reference capacitive sensing parameter corresponding to the touchscreen as part of the operation to calibrate the touchscreen (Subramanian at ¶ [0025] discloses “Environmental changes affect the capacitive sensing measurement. For example, temperature and humidity causes touch controller circuit components or parameters to drift, which causes the capacitive measurements to change. If a constant reference is used to detect touch input the temperature/humidity drift may result in a false touch input. In an embodiment, a baseline compensation can be included in the scan sequence to adjust the sensor node reference level (baseline) and/or noise thresholds automatically so that low frequency noise is kept below the threshold levels to avoid false touch input detection.”).
Kai discloses a base touch input device upon which the claimed invention is an improvement.  Subramanian discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kai the teachings of Subramanian for the predictable result of avoiding false touch input (Subramanian at ¶ [0025]).
As to claim 14, Kai discloses the method of claim 12.
Kai does not expressly disclose performing, by the calibration circuit, an operation to calibrate a base reference capacitive sensing parameter corresponding to the touchscreen as part of performing the operation to calibrate the touchscreen.
However, Subramanian does disclose performing, by the calibration circuit, an operation to calibrate a base reference capacitive sensing parameter corresponding to the touchscreen as part of performing the operation to calibrate the touchscreen (Subramanian at ¶ [0025] discloses “Environmental changes affect the capacitive sensing measurement. For example, temperature and humidity causes touch controller circuit components or parameters to drift, which causes the capacitive measurements to change. If a constant reference is used to detect touch input the temperature/humidity drift may result in a false touch input. In an embodiment, a baseline compensation can be included in the scan sequence to adjust the sensor node reference level (baseline) and/or noise thresholds automatically so that low frequency noise is kept below the threshold levels to avoid false touch input detection.”).
Kai discloses a base touch input device upon which the claimed invention is an improvement.  Subramanian discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Kai the teachings of Subramanian for the predictable result of avoiding false touch input (Subramanian at ¶ [0025]).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 15, none of the prior art found by the Examiner discloses the claimed aspects of:  detecting, by the calibration circuit, that the display device has experienced a power on event as part of detecting the change in the noise level corresponding to the display device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/27/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s Specification at ¶ [0021].